This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MICHAEL BURNS,

 3          Worker-Appellant,

 4 v.                                                                            NO. 35,496

 5 PROCLEAN OF ARIZONA and
 6 TRAVELERS INSURANCE,

 7          Employer/Insurer-Appellees.

 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Leonard J. Padilla, Workers’ Compensation Judge

10 Rod Dunn
11 Rio Rancho, NM

12 for Appellant

13 Sebastian A. Dunlap
14 Albuquerque, NM

15 for Appellees

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}    Summary affirmance was proposed for the reasons stated in the notice of

19 proposed summary disposition. No memorandum opposing summary affirmance has
1 been filed and the time for doing so has expired.

2   {2}   AFFIRMED.

3   {3}   IT IS SO ORDERED.


4                                        _______________________________
5                                        MICHAEL E. VIGIL, Chief Judge


6 WE CONCUR:


7 ___________________________
8 JAMES J. WECHSLER, Judge


 9 ___________________________
10 JONATHAN B. SUTIN, Judge




                                           2